 

Exhibit 10.2

 

AMENDED AND RESTATED DIGITAL ANGEL CORPORATION TRANSITION STOCK OPTION PLAN

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

 

OPTIONEE:

GRANT DATE:

NUMBER OF OPTION SHARES:

EXERCISE PRICE PER SHARE:

EXPIRATION DATE:

 

 

 

                                THIS AGREEMENT is made as of the Grant Date set
forth above by and between Digital Angel Corporation, a Delaware corporation
(the “Company”), and the Optionee named above, who provides services to the
Company or an Affiliate of the Company as an Employee or a Director (the
“Optionee”).

 

                                The Company desires, by affording the Optionee
an opportunity to purchase shares of its Common Stock, par value $0.005 per
share (the “Common Stock”), as hereinafter provided, to carry out the purpose of
the Amended and Restated Digital Angel Corporation Stock Option Plan (the
“Option Plan”).

 

                                NOW, THEREFORE, in consideration of the mutual
cove­nants hereinafter set forth, and for other good and valuable consideration,
the parties hereby agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of the aggregate
number of shares of Common Stock set forth above (the “Option Shares”) (such
number being subject to adjustment as provided in Section 9 hereof) on the terms
and subject to the conditions set forth in this Agreement.  This Option is not
intended to be an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

2.             Purchase Price.  The per share purchase price of the Option
Shares shall be the Exercise Price Per Share set forth above (such Exercise
Price Per Share being subject to adjustment as provided in Section 9 hereof).

3.             Term and Exercise of Option.

(a)           The term of this Option shall commence on the Grant Date set forth
above and shall continue until the Expiration Date set forth above, unless
earlier terminated as provided herein.

(b)           This Option will become exercisable as to 33-1/3% of the Option
Shares

 

 

--------------------------------------------------------------------------------


 

on each anniversary of the grant date, but only if the Optionee is an Employee
of the Company on each of such dates.

(c)           To exercise this Option, the Optionee shall give written notice to
the Company, to the attention of its President or other designated agent, in
substantially the form attached hereto as Exhibit A, and the Optionee shall
deliver payment in full for the Option Shares with respect to which this Option
is then being exercised, as provided in Section 4(a) below.

(d)           Neither the Optionee nor the Optionee’s legal representatives,
legatees or distributees, as the case may be, will be, or will be deemed to be,
a holder of any Option Shares for any purpose unless and until certificates for
such Option Shares are issued to the Optionee or the Optionee’s legal
representatives, legatees or distributees under the terms of the Option Plan.

4.             Limitations on Exercise of Option.

(a)           The exercise of this Option will be contingent upon receipt from
the Optionee (or the purchaser acting under Section 7 below) of the full
Exercise Price of such Option Shares.  Payment of the Exercise Price shall be
made in cash or by a certified or cashier’s check.  However, in its sole
discretion, the Committee may accept in payment of the Exercise Price (i) shares
of Common Stock of the Company or shares issuable upon the exercise of this
Option having an aggregate Fair Market Value on the date of exercise which is
not less than the total Exercise Price; (ii) other property, rights, or credits
deemed acceptable by the Committee, including the Optionee’s promissory note; or
(iii) any combination of cash, such shares of Common Stock, and such other
property, rights or credits as determined by the Committee.  No Option Shares
will be issued until full payment therefor has been made and the Optionee has
executed any and all agreements that the Company may require the Optionee to
execute.

(b)           The issuance of Option Shares upon the exercise of this Option
shall be subject to all applicable laws, rules, and  regulations.  If, in the
opinion of the Committee, (i) the listing, registration, or qualification of the
Option Shares upon any securities exchange or under any state or federal law,
(ii) the consent or approval of any regulatory body, or (iii) an agreement of
the Optionee with respect to the disposition of the Option Shares, is necessary
or desirable as a condition to the issuance or sale of the Option Shares, this
Option shall not be exercised and/or Option Shares shall not be sold unless and
until such listing, registration, qualification, consent, approval or agreement
is effected or obtained in form satisfactory to the Committee.

5.             Nontransferability of Option.  This Option shall not be
transferable by the Optionee other than by will or the laws of descent and
distribution, and during the lifetime of the Optionee, this Option shall be
exercisable only by the Optionee.

6.             Termination of Employment or Other Services.  Unless otherwise
determined in the sole discretion of the Committee, upon termination of the
Optionee’s employment or other relationship with the Company or with an
Affiliate other than as a result of the death of the

 

 

2

--------------------------------------------------------------------------------


 

Optionee, the Optionee may, for a period of thirty (30) calendar days after the
effective date of such termination, but in no case later than the Expiration
Date set forth above, exercise the Option to the extent it was exercisable as of
the effective date of such termination of employment.  However, any portion of
this Option that is not exercisable as of the effective date of such termination
of employment shall terminate and be immediately forfeited, whether or not
exercisable, and neither the Optionee nor the Optionee’s heirs, personal
representatives, successors or assigns shall have any future rights with respect
to such portion of this Option.

7.             Death of Optionee.  Unless otherwise determined in the sole
discretion of the Committee, if the Optionee dies while employed by or otherwise
providing services to the Company or an Affiliate, this Option may be exercised
to the same extent that the Optionee would have been entitled to exercise it at
the date of death and may be exercised within a period of one (1) year after the
date of death, but in no case later than the Expiration Date set forth above. 
In such event, this Option shall be exercisable only by the executors or
administrators of the Optionee or by the person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or the laws
of descent and distribution.  Any portion of an Option that is not exercisable
at the time of an Optionee’s death shall automatically terminate.

8.             No Right to Continue to Provide Services.  This Option does not
and will not confer upon the Optionee any right to continue providing services
to the Company or an Affiliate of the Company as an Employee or a Director, nor
will it affect or interfere in any way with the Company’s right or the
Affiliate’s right to terminate the Optionee’s employment or other services at
any time.

9.             Adjustments.  In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend, stock split, reverse
stock split, reclassification, combination, exchange of shares, or other similar
recapitalization of the Company, the Committee shall make an appropriate and
proportionate adjustment to the number of Option Shares and the per share
Exercise Price Per Share hereunder so that the Optionee then shall receive for
the aggregate Exercise Price paid by the Optionee upon exercise of this Option
the number of shares the Optionee would have received if this Option had been
exercised before such recapitalization event occurred.  No adjustment shall be
made under this Section 10 upon the issuance by the Company of any warrants,
rights, or options to acquire additional Common Stock or of securities
convertible into Common Stock unless such warrants, rights, options or
convertible securities are issued to all shareholders of the Company on a
proportionate basis.

10.          Change of Control.  In the event of a Change in Control, this
Option shall immediately become fully exercisable.

11.          Limitation on Payments and Benefits.  Notwithstanding anything in
this Agreement to the contrary, if any of the payments or benefits to be made or
provided in connection with this Agreement, together with any other payments,
benefits or awards which the Optionee has the right to receive from the Company,
or any corporation which is a member of an “affiliated group” (as defined in
Section 1504(a) of the Code without regard to Section 1504(b) of the Code) of
which the Company is a member (“Affiliate”), constitute an “excess parachute
payment” (as defined in Section 280G(b) of the Code), such payments, benefits or
awards to be made or provided in connection with this Agreement, or any other
agreement between the Optionee and the Company or

 

3

--------------------------------------------------------------------------------


 

its Affiliates, may be reduced, eliminated, modified or waived to the extent
necessary to prevent all, or any portion, of such payments, benefits or awards
from becoming “excess parachute payments” and therefore subject to the excise
tax imposed under Section 4999 of the Code.  The Optionee will have the sole
right and discretion to determine whether the payments, benefits or awards to be
made or provided in connection with this Agreement, or any other agreement
between the Optionee and the Company, should be reduced, and whether or not such
other agreement with the Company or an Affiliate expressly addresses the
potential application of Section 280G or Section 4999 of the Code (including,
without limitation, that “payments” under such agreement be reduced).  The
Optionee will also have the right to designate the particular payments, benefits
or awards that are to be reduced, eliminated, modified or waived; provided that
no such adjustment will be made if it results in additional expense to the
Company in excess of expenses the Company would have experienced if no
adjustment had been made.  The determination as to whether any such decrease in
the payments or benefits is necessary must be made in good faith by legal
counsel or a certified public accountant selected by the Optionee and reasonably
acceptable to the Company, and such determination will be conclusive and binding
upon the Optionee and the Company.  Unless otherwise determined in the sole
discretion of the Committee, the Optionee shall pay any and all fees, costs and
expenses of the counsel or accountant selected by the Optionee to make the
determinations under this Section 12.

12.          Interpretation.  The interpretation and construction of any
provision of the Option Plan and this Option shall be made by the Committee and
shall be final, conclusive and binding on the Optionee and all other persons.

13.          Definitions; Option Plan Governs.  Any capitalized term used herein
that is not expressly defined herein shall have the meaning ascribed to it in
the Option Plan.  This Option is in all respects subject to and governed by all
of the provisions of the Option Plan.

 

(The remainder of this page was intentionally left blank.)

 

4

--------------------------------------------------------------------------------


 

[Signature Page to Non-Statutory Stock Option Agreement]

 

 

                                IN WITNESS WHEREOF, the Company has caused this
Agreement to be executed in its corporate name by its duly authorized officer,
and the Optionee has executed this Agreement as of the Grant Date set forth
above.

 

COMPANY:

Digital Angel Corporation

 

 

 

By:

 

 

Kevin N. McGrath

 

President and Chief Executive Officer

 

 

OPTIONEE:

 

 

 

 

 

 

Signature

 

 

 

 

 

Name Typed or Printed

 

 

 

Address:

 

 

 

 

 

 

 

SSN:

          -        -             

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF EXERCISE OF

STOCK OPTION

 

TO:

 

FROM:

 

DATE:

 

RE:                          Exercise of Stock Option

 

                I hereby exercise my option to purchase                    
shares of Common Stock at $            per share (total exercise price of
$                   ).  This notice is given in accordance with the terms of my
Non-Statutory Stock Option Agreement (“Agreement”) dated
                                .  The option price and vested amount is in
accordance with Sections 2 and 3 of the Agreement.

 

Check one or more, as applicable:

 

o                                    Enclosed is cash, or a cashier’s or
certified check payable to Digital Angel Corporation (the “Company”) for the
total exercise price of the shares being purchased.

 

o                                    Attached is a certificate(s) for
                                 shares of common stock duly endorsed in blank
and surrendered for the exercise price of the shares being purchased.*

 

o                                    I want to exercise my option by
surrendering a sufficient number of shares of Common Stock issuable upon
exercise of such option to pay the exercise price.*

 

o                                    I want to exercise my option by issuing to
the Company my promissory note in the amount of $         and/or by transferring
to the Company the following property, rights or other
benefits:                                                                                                         .*

 

                                                *The use of each of these
alternatives is subject to the approval of the Company.

 

                Please prepare the stock certificate in the following name(s):

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print or Type Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

Letter and consideration

 

 

 

 

 

 

received on                             

 

 

 

 

 

 

(effective date of exercise)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------